DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities:  There is insufficient antecedent basis for the limitation “the first semiconductor chips” in line 5. The Examiner suggests using “the plurality of first semiconductor chips” instead. Furthermore, the term “position of” is recited twice in line 43. Correction is required.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 16-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee (US PUB. 2010/0193930).
Regarding claim 1, Lee teaches a semiconductor package comprising: 
a chip stack (S1-S4) including a plurality of semiconductor chips stacked in a vertical direction (see Fig. 1); 
vertical interconnectors (V1-V4), each having first ends that are connected to the plurality of semiconductor chips (S1-S4), respectively, and extending in the vertical direction (Fig. 1); 
a molding layer 135 covering the chip stack (S1-S4) and the vertical interconnectors (V1-V4) while exposing second ends of the vertical interconnectors (prior to the formation of layer 180 second ends of vertical interconnectors are exposed, see Fig. 1); 
landing pads (e.g. 160) formed over one surface of the molding layer 135 to be in contact with the second ends of the vertical interconnectors (V1-V4), respectively, wherein the landing pads 160 are conductive and overlap the first ends of the vertical interconnectors, respectively; and 
a package redistribution layer 180 (Para [0030]) electrically connected to the vertical interconnectors through the landing pads 160 (see Fig. 1).
Regarding claim 2, Lee teaches the semiconductor package of claim 1, wherein a pitch of the landing pads 160 is equal to a pitch of the first ends of the vertical interconnectors (note equidistant landing pads 160 and vertical interconnectors V1-V4 in Fig. 1). 

Regarding claim 4, Lee teaches the semiconductor package of claim 1, wherein a center of the second ends of the vertical interconnectors do not coincide with a center of the respective landing pads or a center of the respective first ends of the vertical interconnector (e.g. note a center of V4 does not coincide with a center of landing pad in Fig. 1).
Regarding claim 5, Lee teaches the semiconductor package of claim 1, wherein a width of the landing pads is greater than a width of the vertical interconnectors.
Regarding claim 6, Lee teaches the semiconductor package of claim 1, wherein each of the semiconductor chips (S1-S4) includes pads (P1-P4) that are connected to the first ends of the vertical interconnectors (V1-V4), and the landing pad 160 has a width equal to or greater than a width of the pad (P1-P4, see Fig. 1).
Regarding claim 16, Lee teaches he semiconductor package of claim 1, wherein the plurality of semiconductor chips include the same memory chips (it is understood that the plurality of semiconductor chips include the same memory chips).
Regarding claim 17, Lee teaches the semiconductor package of claim 1, wherein each of the plurality of semiconductor chips (S1-S4) includes a chip pad (P1-P4) that is formed on an active surface facing the package redistribution layer 180, wherein the plurality of semiconductor chips are offset-stacked to expose the chip pads (P1-P4) of the plurality of semiconductor chips, and wherein the first ends of the vertical interconnectors (V1-V4) are connected to the chip pads (P1-P4, see Fig. 1).

Regarding claim 19, Lee teaches the semiconductor package of claim 17, wherein the plurality of semiconductor chips include a plurality of first semiconductor chips which are offset-stacked in a first offset direction (e.g. see 905 in Fig. 9), and a plurality of second semiconductor chips which are offset- stacked in a second offset direction that is opposite to the first offset direction over the first semiconductor chips (e.g. see 910 in Fig. 9).
Regarding claim 20, Lee teaches the semiconductor package of claim 19, wherein the chip pads (P1-P4) of the first semiconductor chips (S1-S4) are formed in one edge region of the active surface (note 905 in Fig. 9), wherein the chip pads (P1-P4) of the second semiconductor chips (S1-S4) are formed in an other edge region that is opposite to the one edge region of the active surface (note 910 in Fig. 9), wherein the first semiconductor chips are offset-stacked in a direction away from the one edge region, and wherein the second semiconductor chips are offset-stacked in a direction away from the other edge region.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PUB. 2010/0193930) applied to claim 1 above.
Regarding claim 7, Lee teaches the semiconductor package of claim 1, wherein each of the semiconductor chips (S1-S4) includes pads (p1-p4) connected to the first ends of the vertical interconnectors, a pitch of the landing pads is equal to a pitch of the first ends of the vertical interconnectors and a pitch of the pads, and a width of the landing pad has a value that is less than the pitch (note the varying width of landing pads at times smaller than the distance between the landing pads in Fig. 1. One of the ordinary skill in the art would have employed varying distance between the landing pads through simple substitution of one known width for another to obtain predictable results).
Regarding claim 11, while Lee teaches the semiconductor package of claim 1, wherein a portion of the second ends of the vertical interconnectors (V1-V4) contact the respective landing pads 160; however, Lee is silent on a width of the portion of the second ends of the vertical interconnectors is at least 2/3 of a width of the vertical interconnectors. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges 
Regarding claim 21, Lee teaches the semiconductor package of claim 19, wherein the second semiconductor chip has a state in which the first semiconductor chip is rotated by 180 degrees about an axis that is parallel to the vertical direction (Lee teaches rotation of the semiconductor chips relative to the location of other components in Para [0016, 0017 & 0044]. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 
Claims 8-10 & 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and in further view of Yoo et al. (US PUB. 2019/0067248).
Regarding claim 8, Lee is silent on the semiconductor package of claim 1, wherein the package redistribution layer comprises: a first redistribution dielectric layer formed on the one surface of the molding layer to cover the landing pads and having openings exposing the landing pads, respectively; redistribution conductive layers formed on the first redistribution dielectric layer and each including a line portion having a relatively small width and a pad portion having a relatively large width and overlapping each of the openings; and a second redistribution dielectric layer covering the first 
Regarding claim 9, the combination of Lee and Yoo teaches the semiconductor package of claim 8, wherein a pitch of the landing pads, a pitch of the pad portions, a pitch of the first ends of the vertical interconnectors and a pitch of the openings are equal to each other (note landing pads 160 and vertical interconnectors V1-V4 being equidistant from one another in Lee’s Fig. 1, 3, 7 & 10. Moreover, one of the ordinary skill in the art would have obtained said claim dimension via known methods with predictable results).
Regarding claim 10, the combination of Lee and Yoo teaches the semiconductor package of claim 8, wherein at least two selected from a center of the landing pads, a center of the pad portions, a center of the first end of the vertical interconnectors and a center of the openings coincide with each other (e.g. Lee’s Fig. 1, 3, 7 & 10 – Moreover, 
Regarding claim 13, the combination of Lee and Yoo teaches the semiconductor package of claim 8, wherein a roughness of the one surface of the molding layer is greater than a roughness of one surface of the first redistribution dielectric layer, which faces the redistribution conductive layer (it is understood that the surfaces of the dielectric layers within the redistribution component is smoother due to place more conductive features and for the benefit of saving precious real estate space).
Regarding claim 14, the combination of Lee and Yoo the semiconductor package of claim 13, wherein the landing pads 160 are in direct contact with the one surface of the molding layer 135 (Lee’s Fig. 1), and the redistribution conductive layer is in direct contact with the one surface of the first redistribution dielectric layer (Yoo’s Fig. 1A and Para [0020]).

Claims 12 & 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and in further view of Ding et al. (US PUB. 2019/0229092).
Regarding claim 12, Lee is silent on the semiconductor package of claim 1, wherein the vertical interconnectors include a bonding wire. The Examiner understands that said claim feature would have been obvious in the semiconductor packaging art. For instance, Ding teaches in Fig. 1 wherein the vertical interconnectors (11,13, 15 & 17) include bonding wire. As such, said claim feature would have been obvious and within the ordinary skill in the art.
.
Allowable Subject Matter
Claims 24-25 are allowable pending resolution of claim objection.

Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894